DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, see page 4, with respect to the rejection of claim 6 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that the amendment to claim 6, which now positively recites per se the effect of minimizing nitrogen oxides quickly and non-linearly with respect to time, changes the scope of the claim such that the limitation cannot merely be considered the intended result of other recited steps. However, claim 6 specifies that nitrogen oxides are minimized by having each of steps (a) through (e) carried out. Because minimizing nitrogen oxides is not a separate step of the process, but instead is a result of other recited steps, it is an intended result of the other recited steps. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 has been amended to recite the step of “minimizing nitrogen oxides quickly and non-linearly with respect to time by having…(c) the first fuel portion form a first combustion front, the second fuel portion form a second combustion front, and the third fuel portion form a third combustion front of a 3-front combustion method, and when the fuel is injected into the combustion chamber, and by having (d) the fuel flow through the injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds…” It is unclear from the amended claim language if the limitation “and when the fuel is injected into the combustion chamber” is intended to modify the 3-front combustion method of part (c) or the fuel flow parameters of part (d) of the claim. For the purposes of examination, claim 6 is interpreted as including a step of “minimizing nitrogen oxides quickly and non-linearly with respect to time by having…(c) the first fuel portion form a first combustion front, the second fuel portion form a second combustion front, and the third fuel portion form a third combustion front of a 3-front combustion method when the fuel is injected into the combustion chamber, and by having (d) the fuel flow through the injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller (US Patent Application Publication 2014/0305402) in view of Kumar (US Patent Application Publication 2011/0160982) in view of Gobert (US Patent Application Publication 2006/0123788) in view of Ibamoto (JP 2008-291847 A) and further in view of Zhou (US Patent Application Publication 2013/0160729).
Regarding claim 6, Zoeller discloses a method for operating an internal combustion engine (1), wherein the internal combustion engine comprises: 
a cylinder (2) that has a combustion chamber (6);
a piston (8) that is translationally movable in the cylinder;
wherein the combustion chamber is laterally delimited by a cylinder wall (7), axially delimited on a first side by a cylinder head (5), and axially delimited on a second side by the piston;
wherein the piston has an annularly circumferential piston step (13) which is axially sunk in the piston with respect to an annularly circumferential piston crown (11) and which transitions via an annularly circumferential jet splitter contour (16) into a piston bowl (12) that is axially sunk in the piston with respect to the piston step; and
an injection element (3) assigned to the cylinder;
an comprising the steps of: 
injecting a fuel into the combustion chamber by the injection element by injecting a plurality of injection jets into the combustion chamber at the same time in a shape of a star for a combustion process during a self-ignition operation [0044, 0046];
wherein the plurality of injection jets are each divided up at the jet splitter contour into a first fuel portion (33), a second fuel portion (34), and a third fuel portion (35) [0050];
wherein the first fuel portion enters the piston bowl, the second fuel portion enters a region between the piston crown and the cylinder head and the third fuel portion propagates on both sides of the second fuel portion in opposite directions in a circumferential direction along the piston step and collides with a respective third portion of an adjacent injection jet inside the piston step and is deflected radially inward [as shown in Figures 3b and 4b];
wherein the first fuel portion forms a first combustion front, the second fuel portion forms a second combustion front, and the third fuel portion forms a third combustion front of a 3-front combustion method [0045]. 
Zoeller does not disclose wherein when the fuel is injected into the combustion chamber: the fuel flows through the injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1 liter capacity per cylinder if the internal combustion engine is used in a truck application; and the fuel flows through the injection element with a hydraulic flow of more than 1900 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1 liter capacity per cylinder if the internal combustion engine is used in a car application. 
Kumar discloses a method for operating an internal combustion engine wherein when fuel is injected into the combustion chamber the fuel flows through an injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1.1 liter capacity per cylinder if the internal combustion engine is used in a truck application [Table 4, 0059]. 
Kumar teaches that injecting the fuel through the Bosch injection element under these conditions allows the engine to rotate at 1700 rpm and produce 372 Nm of torque, which are engine operating conditions typical in a pickup truck application [Table 4, 0059]. 
Zoeller, as modified by Kumar, does not disclose the cylinder having a 1 Liter capacity. 
Gobert teaches that standard direct-injection self-ignition engines have a cubic capacity between 0.5 and 4 liters per cylinder [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to inject fuel through the injection element disclosed by Zoeller with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1 liter capacity per cylinder when the engine is used on a truck as taught by Kumar, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art and these values produce an engine speed and torque suitable for use on a truck.  Furthermore, it would have been obvious to include a 1 liter capacity per cylinder of the engine since this design is known in the art for use in heavy goods vehicles and would predictably produce known output characteristics such as for example thermal efficiency [see Gobert 0003]. 
Zoeller does not disclose wherein the cylinder has a 1 liter capacity and wherein the fuel flows under an injection pressure of 100 bar for the 1 liter capacity. 
Ibamoto discloses a cylinder has a 1 liter capacity and wherein the fuel flows under an injection pressure of 100 bar for the 1 liter capacity and teaches that the combustion gas is supplied to the combustion chamber in an amount necessary for combustion, so there is no intake loss in the intake passage as seen in a conventional engine, Engine efficiency can be improved (Disclosure, Advantageous-Effects).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the capacity and pressure disclosed by Ibamoto with the engine disclosed by Zoeller to improve engine efficiency by reducing intake loss. 
Zoeller does not disclose a compression ratio of at least 20.3 when the fuel flows through the injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds and a compression ratio of at least 21.3 when the fuel flows through the injection element with a hydraulic flow of more than 1900 cubic centimeters per 60 seconds. 
Zhou discloses an engine through which fuel flows through an injection element and the engine has a compression ratio of at least 21.3 [0007]. 
Zhou teaches that theoretically, the higher the compression ratio is, the more efficient the engine [0007]. Nevertheless, the compression ratio cannot be too high due to the limitation of strength of the cylinders’ materials [0007]. Thus, the compression ratio is a variable that can be optimized. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression ratio during hydraulic flow through the injection element disclosed by Zoeller to the value disclosed by Zhou to increase the efficiency of the engine without exceeding a limitation of cylinder strength. 
Zoeller, as modified by Kumar, Ibamoto and Zhou disclose the method of claim 1 as discussed above but do not explicitly disclose the nitrogen oxides are minimized quickly and non-linearly with respect to time. However, clauses in method claims are not given weight when they simply express the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the result of minimizing nitrogen oxides quickly and non-linearly with respect to time is not given patentable weight. Since the structural limitations are met by Zoeller, as modified by Kumar, Ibamoto and Zhou, the structure inherently performs the limitation even if not explicitly stated in the prior art.  
Regarding claim 11, Zoeller, as modified by Kumar and Gobert, discloses the engine of claim 1 as discussed above. Kumar further discloses wherein the motor vehicle is a truck [0059]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the method disclosed by Zoeller on the truck with the fuel flow rate, injection pressure and compression ratio conditions disclosed by Kumar for the reasons specified in reference to claim 6 above.
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller (US Patent Application Publication 2014/0305402) in view of Record (US Patent Application Publication 2015/0198070) in view of Gobert (US Patent Application Publication 2006/0123788) in view of Ibamoto (JP 2008-291847 A) and further in view of Zhou (US Patent Application Publication 2013/0160729).
Regarding claim 6, Zoeller discloses a method for operating an internal combustion engine (1), wherein the internal combustion engine comprises: 
a cylinder (2) that has a combustion chamber (6);
a piston (8) that is translationally movable in the cylinder;
wherein the combustion chamber is laterally delimited by a cylinder wall (7), axially delimited on a first side by a cylinder head (5), and axially delimited on a second side by the piston;
wherein the piston has an annularly circumferential piston step (13) which is axially sunk in the piston with respect to an annularly circumferential piston crown (11) and which transitions via an annularly circumferential jet splitter contour (16) into a piston bowl (12) that is axially sunk in the piston with respect to the piston step; and
an injection element (3) assigned to the cylinder;
an comprising the steps of: 
injecting a fuel into the combustion chamber by the injection element by injecting a plurality of injection jets into the combustion chamber at the same time in a shape of a star for a combustion process during a self-ignition operation [0044, 0046];
wherein the plurality of injection jets are each divided up at the jet splitter contour into a first fuel portion (33), a second fuel portion (34), and a third fuel portion (35) [0050];
wherein the first portion enters the piston bowl, the second portion enters a region between the piston crown and the cylinder head and the third portion propagates on both sides in opposite directions in a circumferential direction along the piston step and collides with a respective third portion of an adjacent injection jet inside the piston step and is deflected radially inward [as shown in Figures 3b and 4b];
wherein the first portion forms a first combustion front, the second portion forms a second combustion front, and the third portion forms a third combustion front of a 3-front combustion method [0045]. 
Zoeller does not disclose wherein when the fuel is injected into the combustion chamber: the fuel flows through the injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1 liter capacity per cylinder if the internal combustion engine is used in a truck application; and the fuel flows through the injection element with a hydraulic flow of more than 1900 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1 liter capacity per cylinder if the internal combustion engine is used in a car application. 
Record discloses a method for operating an internal combustion engine wherein when fuel is injected into the combustion chamber the fuel flows through an injection element (230) with a hydraulic flow of more than 1900 cubic centimeters per 60 seconds and under an injection pressure of 100 bar and 1 liter capacity per cylinder if the internal combustion engine is used in a car application [0015] [0069]. 
Record teaches the fuel flow rate, injection pressure and compression ratio are result-effective variables that can be optimized to reduce particle matter creation or increase engine efficiency [0039-0041] [0069]. 
Zoeller, as modified by Record, does not disclose the cylinder having a 1 Liter capacity. 
Gobert teaches that standard direct-injection self-ignition engines have a cubic capacity between 0.5 and 4 liters per cylinder [0003]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to inject fuel through the injection element disclosed by Zoeller with a hydraulic flow between 90-95 cm3/s at a pressure of about 10,000 kPa when the engine is used in a self-propelled on-road, transportation vehicle as taught by Record, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art and the particular combination has been shown to reduce engine emissions.  Furthermore, it would have been obvious to include a 1 liter capacity per cylinder of the engine since this design is known in the art for use in heavy goods vehicles and would predictably produce known output characteristics such as for example thermal efficiency [see Gobert 0003]. 
Zoeller does not disclose wherein the cylinder has a 1 liter capacity and wherein the fuel flows under an injection pressure of 100 bar for the 1 liter capacity. 
Ibamoto discloses a cylinder has a 1 liter capacity and wherein the fuel flows under an injection pressure of 100 bar for the 1 liter capacity and teaches that the combustion gas is supplied to the combustion chamber in an amount necessary for combustion, so there is no intake loss in the intake passage as seen in a conventional engine, Engine efficiency can be improved (Disclosure, Advantageous-Effects).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the capacity and pressure disclosed by Ibamoto with the engine disclosed by Zoeller to improve engine efficiency by reducing intake loss. 
Zoeller does not disclose a compression ratio of at least 20.3 when the fuel flows through the injection element with a hydraulic flow of more than 1000 cubic centimeters per 60 seconds and a compression ratio of at least 21.3 when the fuel flows through the injection element with a hydraulic flow of more than 1900 cubic centimeters per 60 seconds. 
Zhou discloses an engine through which fuel flows through an injection element and the engine has a compression ratio of at least 21.3 [0007]. 
Zhou teaches that theoretically, the higher the compression ratio is, the more efficient the engine [0007]. Nevertheless, the compression ratio cannot be too high due to the limitation of strength of the cylinders’ materials [0007]. Thus, the compression ratio is a variable that can be optimized. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression ratio during hydraulic flow through the injection element disclosed by Zoeller to the value disclosed by Zhou to increase the efficiency of the engine without exceeding a limitation of cylinder strength. 
Zoeller, as modified by Kumar, Record, Ibamoto and Zhou disclose the method of claim 1 as discussed above but do not explicitly disclose the nitrogen oxides are minimized quickly and non-linearly with respect to time. However, clauses in method claims are not given weight when they simply express the intended result of a process step positively recited. See MPEP 2111.04. Therefore, the result of minimizing nitrogen oxides quickly and non-linearly with respect to time is not given patentable weight. 
Regarding claim 9, Zoeller, as modified by Record, discloses the method of claim 6 wherein Record further discloses wherein the internal combustion engine is used in the car application [0039-0041]. As discussed above, Record teaches that the compression ratio is a result-effective variable that may be increased above the compression ratio used in a conventional internal combustion engine to increase engine efficiency [0039-0041]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the value of the compression ratio in the engine disclosed by Zoeller as taught by Record for the reasons specified in reference to claim 6 above. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller (US Patent Application Publication 2014/0305402) in view of Record (US Patent Application Publication 2015/0198070) in view of Gobert (US Patent Application Publication 2006/0123788) in view of Zhou (US Patent Application Publication 2013/0160729) and further in view of Zhu (US Patent Application Publication 2010/0007172).
Regarding claim 7, Zoeller, as modified by Record and Gobert, discloses the method of claim 6 as discussed above wherein the internal combustion engine is used in the car application but Record is silent on the transporter having a permissible overall weight of up to 3.5 tons. 
Zhu discloses a car having a permissible overall weight less than 3.5 tons and teaches that normal cars have a weight of 1.3-2 tons. Zhu teaches that using a vehicle with a lower weight reduces production and operating costs [0089]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transporter used in the car application disclosed by Zoeller as modified by Record and Gobert, to a normal weight below 3.5 tons because restricting the weight reduces production and operating costs. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller (US Patent Application Publication 2014/0305402) in view of Kumar (US Patent Application Publication 2011/0160982) in view of Gobert (US Patent Application Publication 2006/0123788) in view of Zhou (US Patent Application Publication 2013/0160729) and further in view of Stuart (US Patent Application Publication 2015/0059681).
Regarding claim 8, Zoeller, as modified by Kumar and Gobert, discloses the engine of claim 6 as discussed above but does not disclose a truck application. 
Stuart discloses an internal combustion engine used in a truck application that has a compression ratio assigned to the combustion chamber of at least 20 and teaches that this compression ratio is suitable for high performance diesel operations [0002] [0055]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression ratio assigned to the combustion chamber disclosed by Zoeller as modified by Kumar and Gobert to 20 or greater when the fuel is diesel fuel to increase engine performance. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoeller (US Patent Application Publication 2014/0305402) in view of Record (US Patent Application Publication 2015/0198070) and further in view of Gobert (US Patent Application Publication 2006/0123788) in view of Zhou (US Patent Application Publication 2013/0160729), as evidenced by Simons (US Patent Application Publication 2009/0192674)
Regarding claim 10, Zoeller, as modified by Record and Gobert, discloses the engine of claim 10 as discussed above but does not explicitly disclose the engine of a motor vehicle wherein the motor vehicle is a car. 
Simons teaches that a car or automobile is a self-propelled transportation vehicle that travels on a road [0007]. Thus, the method disclosed by Zoeller, as modified by Record and Gobert, may inherently be used in a car. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747